829 F.2d 1119Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dionisio DEL CID, Petitioner,v.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 87-3553.
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1987.Decided Sept. 25, 1987.

William Peter Van Wyke, for appellant.
Rebecca House Thompson, Robert L. Bombaugh, David J. Kline, U.S. Department of Justice, Office of Immigration Litigation, for appellees.
Before WIDENER, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Dionisio Del Cid petitions for review of the denial of a stay of deportation pending a ruling on his administrative motion to reopen deportation proceedings.  Under the Immigration and Naturalization Act, this Court's jurisdiction is limited to review of final orders of deportation.  18 U.S.C.A. Sec. 1105a(a) (West 1970 and Supp.1987).  The weight of authority holds that the stay denial is not an appealable final order.  Reid v. INS, 766 F.2d 113 (3d Cir.1985);  Bonilla v. INS, 711 F.2d 43 (5th Cir.1983);  Diaz-Salazar v. INS, 700 F.2d 1156 (7th Cir.1983);  Reyes v. INS, 571 F.2d 505 (9th Cir.1978).  We therefore lack jurisdiction to consider this petition.


2
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


3
DISMISSED.